     Case 1:17-cv-00199-GBD-SDA Document 190 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             1/7/2021
B. Braxton/Obed-Edom,

                                 Plaintiff,
                                                              1:17-cv-00199 (GBD) (SDA)
                  -against-
                                                             ORDER
The City of New York et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The Court is in receipt of Plaintiff’s letters dated December 23, 2020 and December 26,

2020. (See ECF Nos. 188 & 189.) On June 18, 2020, the Court granted leave for Defendants to

depose Plaintiff in accordance with Federal Rule of Civil Procedure 30(a)(2)(B). (See Order, ECF

No. 152.) The parties shall work together to schedule the continuation of Plaintiff’s deposition

prior to the February 12, 2021 deadline for the completion of discovery. (See 1/4/2021 Memo

Endorsement, ECF No. 186.)

       As set forth in the Court’s January 4, 2021 Order (ECF No. 187), the Court will hold a

telephone conference in this action on Tuesday, February 2, 2021 at 10:00 a.m., at which time

Plaintiff may raise any remaining issues regarding discovery.

       The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:        New York, New York
              January 7, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
